


Exhibit 10.2




The obligations evidenced hereby are subordinated in the priority order listed
below, and more particularly in the manner and to the extent set forth in that
certain Subordination Agreement (the “Subordination Agreement”) dated March 30,
2011 by and among Sovereign – Emerald Crest Capital Partners II, LP, Pacific
Specialty Insurance Company (collectively the “Senior Lenders”) and Emerald
Crest Management Company, LLC, as agent for the Senior Lenders (“Agent”),  IU
HOLDINGS, LP (“Tier 2 Junior Lender”), IU INVESTMENTS, LLC (“Tier 3 Junior
Lender”), INTERNET UNIVERSITY, INC. (“Internet University”, and the party
identified as “Lender” below), MARC BLUMBERG (“Blumberg”), and MARC A. PICKREN
(“Pickren”, and collectively with Internet University and Blumberg, the “Tier 4
Junior Lenders”), and INTERNET UNIVERSITY, INC. (a second time, “Tier 5 Junior
Lender”), as defined as to all in the Subordination Agreement.  Lender, together
with the other Tier 4 Junior Lenders, is senior to the loan and security
interest of the Tier 5 Junior Lender, Ned B. Timmer  (“Tier 6 Junior Lender”),
and Scott N. Beck (“Tier 7 Junior Lender”).  The Tier 5 Junior Lender, the Tier
6 Junior Lender and the Tier 7 Junior Lender are signatories to the
Subordination Agreement, too.  Each holder of this instrument (“Promissory
Note”), by its acceptance hereof, agrees (i) to be bound by the Subordination
Agreement and (ii) that if and to the extent any conflict exists between the
terms of this instrument and the terms of the Subordination Agreement, the terms
of the Subordination Agreement shall govern and control.




AMENDMENT NO. 6 TO PROMISSORY NOTE




AMENDMENT NO. 6 TO PROMISSORY NOTE (the “Promissory Note”), dated as of October
31, 2012 (this “Amendment”), among CORNERWORLD CORPORATION, a Nevada corporation
(the “Borrower”) and INTERNET UNIVERSITY, INC. (“Lender”).




WITNESSETH:




WHEREAS, on August 27, 2008, the Borrower and the Lender thereto entered into
the Promissory Note dated as of August 27, 2008 (as it may be amended from time
to time, the “Promissory Note”).




WHEREAS, on March 31, 2010, the Borrower and the Lender executed Amendment No. 1
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on March 30, 2011, the Borrower and the Lender executed Amendment No. 2
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on September 6, 2011, the Borrower and the Lender executed Amendment
No. 3 pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on February 3, 2012, the Borrower and the Lender executed Amendment No.
4 pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




WHEREAS, on July 27, 2012, the Borrower and the Lender executed Amendment No. 5
pursuant to which the parties agreed to amend the payment terms under the
Promissory Note.




1

--------------------------------------------------------------------------------




WHEREAS, the Borrower has requested, and the Lender has agreed, to amend the
Promissory Note as set forth below.




NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
contained, and for other good and valuable consideration, notwithstanding any
provisions of the Promissory Note to the contrary, the parties hereto hereby
agree to the following:




 

1.

Lender will return the original copy of the Promissory Note with an outstanding
principal balance totaling $1,186,852.93 to the Borrower marked “Cancelled” and
“Paid-in-full.”

 

 

 

 

2.

Lender will forgo rights to all outstanding accrued interest totaling
$90,332.70.

 

 

 

 

3.

In exchange for the for cancelling the note payable and forgoing rights to the
accrued interest, the sum of which total $1,277,185.63, Borrower will issue to
the Lender 8,514,571 shares of its common stock.  The shares will entitle the
holder to one-time “piggyback” registration rights on any CornerWorld
registration.




IN WITNESS WHEREOF, the parties hereto have executed this final Amendment as of
the date first above written.




 

/s/ Scott N. Beck

 

By: Scott N. Beck

 

CORNERWORLD CORPORATION

 

Its: Chief Executive Officer

 

 

 

 

 

/s/ Doug Levy

 

By: Doug Levy

 

INTERNET UNIVERSITY, INC.

 

Its: Chief Executive Officer




2

--------------------------------------------------------------------------------